Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant filed an amendment on May 10, 2021. Claims 7-14 were pending in the Application. Claims 7, 9, and 13 are amended. No new claims have been added. No new claims have been canceled. Claim 7 is the independent claim, the remaining claims depend, directly or indirectly, on Claim 7. Thus Claims 7-14 are currently pending with Claims 1-6 and 15-20 remaining withdrawn due to a restriction requirement. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be not persuasive. This action is made FINAL.

Response to Arguments


















Examiner is persuaded by the Applicant arguments in regards to claim interpretation and by the Applicant making clarifying amendments to address any ambiguity that may have been present due to the prior claim language.
The drawing objection in section 8 of the Non-Final Rejection Office Action dated January 08, 2021, is hereby withdrawn. Applicant has satisfactorily amended to correct the drawing objection in section 8 identified in the same Final Rejection Office Action dated January 08, 2021. Applicant arguments were persuasive in regards to sections 8 and all drawing objections are hereby withdrawn.
The specification objections in section 10 of the Non-Final Rejection Office Action dated January 08, 2021, are hereby withdrawn. Applicant has satisfactorily amended to correct the specification objections in section 10 identified in the same Final Rejection Office Action dated January 08, 2021. Applicant arguments were persuasive in regards to sections 10.f. and 10.q. and these specification objections are hereby withdrawn.
In the context of 35 U.S.C. § 101, Applicant argues that to apply the rules of Enfish and Amdocs to the present claims, the first step is to examine the specification for alleged improvements over the prior art in unconventional ways. The present specification presents several such alleged improvements. The first improvement disclosed by the specification is a surprising result of the series of recursive loans, which is that adding additional loans to the series does not increase the risk of liquidation … Since "origination and transaction costs [for the single recursive loan] are likely to be no more than that a single loan," then the recursive series can be viewed as a risk-free increase in exposure to the collateralization asset. Id, paragraph [0032].
Examiner has considered this argument and is not persuaded. Examiner argues that the claims do not purport to improve the functioning of the computer itself, as in Enfish. (See MPEP §2106.05 (a) (I)) Examiner continues to argue that the courts have indicated the following examples may not be sufficient to show an improvement in computer functionality: 
Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017), which can be construed as being similar to using any computer to borrow “recursively” against digital asset collateral by creating a chain or series of digital asset collateralized loans and using the proceeds of each loan in the series to collateralize the next loan.
Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016), which is being again construed as including any computer to borrow “recursively” against digital asset collateral by creating a chain or series of digital asset collateralized loans and using the proceeds of each loan in the series to collateralize the next loan.
Examiner continues to assert that Applicant see MPEP §2106.05 (a) (II), where it is stated that “to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.”  Examiner can only find the generic computer components of a processor and a memory that perform borrowing “recursively” against digital asset collateral by creating a chain or series of digital asset collateralized loans and using the proceeds of each loan in the series to collateralize the next loan. Examiner is unable to find a computer and an algorithm(s) that clearly link the two to the claimed functions. See also MPEP § 2106.05(f) for more information about mere instructions to apply an exception. It is also important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.
Examiner continues to argue that an example that the courts have indicated may not be sufficient to show an improvement to technology includes:
A commonplace business method being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); which is similar to the commonplace business method of borrowing “recursively” against digital asset collateral by creating a chain or series of digital asset collateralized loans and using the proceeds of each loan in the series to collateralize the next loan.
The claims do not amount to significantly more than the abstract idea because as was described previously they amount to mere instructions to implement an abstract idea on a generic computer.  Furthermore, the claims include no indication that they involved an ordered combination of steps that are enough to indicate that the claims include material that amounts to be significantly more than the abstract idea. Therefore, Examiner argues that Applicant arguments are not persuasive and that Claims 7-14 do not qualify as eligible subject matter and stand rejected under 35 U.S.C. § 101.
In the context of 35 U.S.C. § 101, Applicant argues putting forth additional technological solutions that are found in some of the claims depending from Claim 7 are directed to problems in the fields of cryptocurrency and blockchains. An important feature of blockchains is their decentralized nature. More independent peer-to-peer nodes or more independent entities performing the work of updating the ledger of the blockchain is universally seen as better than more centralized arrangements. The specification identifies several roles for which greater decentralization is desirable that depend on the participant controlling a threshold amount of blockchain assets (e.g., coins, shares, tokens, etc.). These examples are masternodes (paragraphs [0042]-[0045]), voting ([0046]-[0048]), and staking (paragraphs [0049]-[0052]). Increasing the number of participants in each of these roles improves the decentralization, and thus quality of a blockchain. The claimed recursive series of loans increases the number of eligible participants in each of these areas. Applicant finally argues that the aforementioned solutions are recited in claims depending from claim 7, including claim 10 (voting), claim 11 (staking), and claim 12 (masternodes). When considered individually and in ordered combination, these claims therefore recite an invention that is not merely the routine and conventional use of technology, but rather a solution to a technological problem in the field of blockchains and cryptocurrencies that rely on masternodes or staking for maintenance of the shared ledger or on voting governance tokens to determine changes to the consensus rules or actions of a decentralized organization (e.g., a DAO).
Examiner has considered this argument and is not persuaded. Examiner notes that the claims and the specification fail to demonstrate how the abstract idea of borrowing “recursively” against digital asset collateral by creating a chain or series of digital asset collateralized loans and using the proceeds of each loan in the series to collateralize the next loan is integrated into an interrelationship between a computer, hardware, and/or software. Examiner continues to note that if it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. Examiner is unable to find support for the above alleged technical explanations and/or solutions. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Examiner is unable to find the descriptions of the invention such that the alleged improvements are apparent. 
Examiner also argues, that at best, Examiner is able to find, in the specification, cited improvements being set forth in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), therefore, the claims do not improve technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. Again, Examiner is unable to find such discussion in the specification. Therefore, Examiner notes that Applicant arguments are not persuasive and that Claims 7-14 do not qualify as eligible subject matter and stand rejected under 35 U.S.C. § 101.
In the context of 35 U.S.C. § 103, Applicant argues that throughout the disclosure of Hill, however, there is no disclosure of the digital asset loans being linked into a series, much less a single loan equivalent to the limit of an infinite series of such loans, as is recited by claim 7.
Examiner has considered these arguments and is not persuaded. Examiner notes that it would be obvious to a person of ordinary skill in the art that the concept of recursive loans linked into a series of loans through buying, rehabilitating, refinancing, and repeating real estate assets, where each loan through refinancing the real estate asset, provides the loan proceeds to acquire additional real estate assets to collateralize the next loan, as in Morris, would be motivated to apply this concept to digital assets, as claimed in the current application, to build equity and wealth, and to not increase the risk of liquidation. As the Buy, Rehab, Rent, Refinance, and Repeat (BRRR) Method, was a profitable strategy in real estate at the effective filing date of the invention, one of ordinary skill in the art would have been motivated to apply this method to digital assets to create equity and wealth with the acquired digital assets. Therefore, Examiner notes that Applicant arguments are not persuasive, and Claim 7-14 are rejected under 35 U.S.C. § 103.
In the context of 35 U.S.C. § 103, Applicant argues whether it would have been obvious to a person of ordinary skill in the art to combine the single-action button of Hartmann with Hill is moot if the combination of Hartman and Hill fails to disclose every element recited by the claim. Here, the combination of Hartman and Hill does not teach or suggest at least the claim element "single multiplier loan terms to a borrower, the multiplier loan terms being equivalent to a series of recursive digital asset collateral loans, each loan in the series providing loan proceeds to acquire digital assets to collateralize a next loan in the series, and including an LTV term being based at least in part on the basket of digital asset collateral."
Examiner has considered these arguments and is not persuaded. Examiner notes that the combination of Hill, Morris, and Hartman disclose every element recited by the claim. Furthermore, Examiner notes that the single-action digital asset multiplier user interface element performs a single function of originating the multiplier when selected by the user, which is similar to Hartman, where a single-action user interface element also performs a function, when selected by the user, of placing an order to purchase an item via the Internet. Although, the functions performed are different, the act of the user selecting the single-action user interface action to perform a specific function is not different, and it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the single-action user interface element of Hartman to achieve the single-action user interface action in the claimed invention. Therefore, Examiner notes that Applicant arguments are not persuasive, and Claim 7-14 are rejected under 35 U.S.C. § 103.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.














Claim 7 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, Claim 7 is directed to a “digital asset services provider system.”
Claim 7 is directed to the abstract idea of “borrowing “recursively” against digital asset collateral by creating a chain or series of digital asset collateralized loans and using the proceeds of each loan in the series to collateralize the next loan,” which is grouped under “Certain Methods of Organizing Human Activity of fundamental economic principles or practices, including hedging and mitigating risk” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 7 recites “communicating single multiplier loan terms to a borrower, the multiplier loan terms being equivalent to a series of recursive digital asset collateral loans, each loan in the series providing loan proceeds to acquire digital assets to collateralize a next loan in the series, and including an LTV term being based at least in part on the basket of digital asset collateral; that, when selected by the user, accepts the multiplier loan terms; communicates the acceptance by the borrower of the single multiplier loan terms and to receive multiplier loan proceeds; when in receipt of the acceptance, acquires digital asset multiplier collateral on behalf of the borrower sufficient to collateralize the digital asset multiplication loan and adds the digital asset multiplier to the basket of digital asset collateral; and periodically verifying a health of the digital asset multiplier loan to yield a current LTV and alert the borrower if the current LTV satisfies an alert condition.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a processor”, “a memory”, “a digital asset collateral wallet”, “an internet communication link”, “a single-action digital asset multiplier user interface element”, “a lender link”, “a trader component”, and “a loan health monitor component” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more that represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “borrowing “recursively” against digital asset collateral by creating a chain or series of digital asset collateralized loans and using the proceeds of each loan in the series to collateralize the next loan.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “borrowing “recursively” against digital asset collateral by creating a chain or series of digital asset collateralized loans and using the proceeds of each loan in the series to collateralize the next loan” using computer technology (e.g., “digital asset services provider system”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Hence, Claim 7 is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7-14 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Lack of Algorithm
Claim 7, lines 4- 5 recite “processor implement: a digital asset collateral wallet …”; lines 7-9 recites “an internet communications link communicating single multiplier loan terms … each loan in the series providing …”; line 12, recites “a single-action digital asset multiplier user interface element…”; line 14, “a lender link that communicates …” ; line 16, “a trader component that, when in receipt of the acceptance, acquires …” ; and page 4, line 3, “a loan health monitor component …”  However, the specification does not provide details on how the processor implements these various components with sufficient details so that one of ordinary skill in the art would understand how the inventor intended for the processor to implement these various components. (See MPEP § 2161.01 I)
Claim 7, lines 16-17 recite “acquires digital asset multiplication on behalf of the borrower …” However, the specification does not provide details on what the limitation, “acquires”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “acquires” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 I)
Claim 8, lines 2-3 recite “… the trader liquidates … such that the health of the digital asset multiplier …” However, the specification does not provide details on what the limitation, “liquidates”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “liquidates” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 I)
Claim 9, lines 2-3 recite “processor, further implement: a digital asset digital rights manager that determines …”; lines 4-5 recites “the digital asset digital rights manager receiving…”; and lines 5-6, “a digital asset digital rights manager further executing…”  However, the specification does not provide details on how the processor implements the component of “a digital asset digital rights manager” with sufficient details so that one of ordinary skill in the art would understand how the inventor intended for the processor to implement “a digital asset digital rights manager”. (See MPEP § 2161.01 I)
Claim 13, lines 2-3 recite “processor, further implement: a fiat currency storage to supply funds …” However, the specification does not provide details on how the processor implements the component of “a fiat currency storage” with sufficient details so that one of ordinary skill in the art would understand how the inventor intended for the processor to implement “a fiat currency storage”. (See MPEP § 2161.01 I)

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-14 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Hybrid Claim
Claim 7 recites "a single-action digital asset multiplier user interface element that, when selected by the user, ..." Claim 7 is a system claim including actions performed by a person. The court has held that this “creates confusion as to when direct infringement occurs because the claim is directed to both a system and to an action performed by “the user.” (See In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011)) 
Claim 7 recites "… communicates the acceptance by the borrower ..." Claim 7 is a system claim including actions performed by a person. The court has held that this “creates confusion as to when direct infringement occurs because the claim is directed to both a system and to an action performed by “the borrower” (See In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011))
Claim 8 recites "… the trader liquidates at least a portion of the ..." Claim 8 is a system claim including actions performed by a person. The court has held that this “creates confusion as to when direct infringement occurs because the claim is directed to both a system and to an action performed by “the trader” (See In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011))
Claim 13 recites "… funds used by the trader to acquire ..." Claim 13 is a system claim including actions performed by a person. The court has held that this “creates confusion as to when direct infringement occurs because the claim is directed to both a system and to an action performed by “the trader.” (See In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011))

Unclear Scope
Claim 7 recites " ... on behalf of the borrower sufficient to collateralize the digital asset multiplication loan ... " The claim is unclear because “sufficient” is a relative term. Therefore, the scope of what is “sufficient to collateralize the digital asset multiplication loan” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 8 recites “… the trader liquidates at least a portion of the basket …” The claim is unclear because “at least a portion of” is a relative term. Therefore, the scope of what is “at least a portion of the basket” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 14 recites “… the borrower depending at least in part on the basket …” The claim is unclear because “at least in part on” is a relative term. Therefore, the scope of what is “at least in part on the basket” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).

Antecedent Basis
Claim 7 recites "... single multiplier loan terms ..., the multiplier loan terms" There is insufficient antecedent basis for this limitation in the claim due to amending the limitation by adding “single.”
Claim 7 recites "... a lender link ... when in receipt of the acceptance …" There is insufficient antecedent basis for this limitation in the claim.
Claims 8 and 13 recite "... the trader ... " Previously, Claim 7 recited “a trader component.” There is insufficient antecedent basis for this limitation in the claim due to amending the limitation in Claim 7 by deleting “that” and adding “component that,”
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed. See MPEP 2173.05(e).

Means-Plus-Function
Claim 7 recites " a single-action ... element that, when selected by the user, accepts …"; “a lender link that communicates …”; “a trader component that, … acquires …”; “internet communication link communicating …; each loan in the series providing loan proceeds …”; Claim 9 recites “a digital asset digital rights manager that determines …”; Claim 11 recites “… the digital asset digital rights manager periodically adds …”; and Claim 14 recites “… the digital asset digital rights manager requests digital rights instructions …”
The claim limitations above do not use the word "means" but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, "element"; “link”; “component”; “manager”, that are coupled with functional language, "acts", without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers.
These claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.
Claim 7 recites " a single-action ... element that, when selected by the user, accepts …";
“a lender link that communicates …”; “a trader component that, … acquires …”; “internet communication link communicating …; each loan in the series providing loan proceeds …”;  Claim 9 recites “a digital asset digital rights manager that determines …”; Claim 11 recites “… the digital asset digital rights manager periodically adds …”; and Claim 14 recites “… the digital asset digital rights manager requests digital rights instructions …” Each cited claim limitation has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the results are inconclusive. Thus, it is unclear whether these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term "means" or "step" or the generic placeholder recited in the claim must not be modified by sufficiently definite structure, material, or acts for achieving the specified function. The boundaries of these claim limitations are ambiguous; therefore, these claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant's intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting "means" or a generic placeholder for means, or by reciting "step." The "means," generic placeholder, or "step" must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function;
Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al (U. S. Patent Application Publication No. 20190164221 A1), herein referred to as Hill, in view of Hartman et al (U. S. Patent No. 5960411), herein referred to as Hartman, and in further view of Morris (morrisinvest.com/blog/2017/4/16/the-brrrr-method-for-real-estate-investing/), herein referred to as Morris.
Claim 7
Hill teaches a digital asset services provider system for managing an 
automatic digital asset collateral multiplication loan, the system comprising: a processor and a memory coupled thereto storing instructions that, when executed by the processor implement: 
(See Hill, FIG. 11, and [0085])
a digital asset collateral wallet including spending keys of digital assets of a basket of digital asset collateral; 
(See Hill, FIG. 2, and [0029])
an internet communications link communicating single multiplier loan terms to a borrower, … and including an LTV term being based at least in part on the basket of digital asset collateral; 
(See Hill, FIG. 17, and [0023], [0094], and [0097]) 
a lender link that communicates the acceptance by the borrower of the single multiplier loan terms and to receive multiplier loan proceeds;
(See Hill, [0074], [0094], and [0099]) 
a trader component that, when in receipt of the acceptance, acquires digital asset multiplier collateral on behalf of the borrower sufficient to collateralize the
digital asset multiplication loan and adds the digital asset multiplier to the basket of digital asset collateral; and
(See Hill, [0025] and [0033]) 

a loan health monitor component  periodically verifying a health of the digital asset multiplier loan to yield a current LTV and alert the borrower if the current LTV satisfies an alert condition. 
(See Hill, [0059]-[0061])
Hill does not teach, however, Hartman teaches a single-action digital asset multiplier user interface element that, when selected by the user, accepts the multiplier loan terms; 
(See Hartman, [Column 4, lines31-38]) 
Hartman teaches a single click button. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a single-action button, as in Hartman, to improve and/or enhance the technology of a multisig digital asset wallet storing collateral for a loan between a borrower and a lender, as in Hill, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to reduce the number of user interactions needed to perform a particular function and/or results being displayed to the user and reduce the amount of sensitive information transmitted between a client system and a server system. This allows for a greater user experience and for greater security of sensitive information during the transaction.

the multiplier loan terms being equivalent to a series of recursive digital asset collateral loans, each loan in the series providing loan proceeds to acquire digital assets to collateralize a next loan in the series, 
(See Morris, where the repeat step in the BRRR Method is being construed as the concept of recursive loans where each loan in the series provides loan proceeds to acquire real estate assets to collateralize the next loan in the series. This repeat step can theoretically be repeated infinitely)
Morris teaches the Buy, Rehab, Rent, Refinance, and Repeat (BRRR) Method for Real Estate investing using a recursive loan concept. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the BRRR Method for Real Estate investing using a recursive loan concept, as in Morris; and to include a single click button, as in Hartman, to improve and/or enhance the technology of a multisig digital asset wallet storing collateral for a loan between a borrower and a lender, as in Hill, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to apply this concept to digital assets, as claimed in the current application, to build equity and wealth, and to not increase the risk of liquidation. As the Buy, Rehab, Rent, Refinance, and Repeat (BRRR) Method, was a profitable strategy in real estate at the effective filing date of the invention, one of ordinary skill in the art would have been motivated to apply this method to digital assets to create equity and wealth with the acquired digital assets  

Claim 8
Hill, Hartman, and Morris disclose the limitations of Claim 7.
Hartman and Morris do not teach, however, Hill teaches the system of claim 7, wherein the loan health monitor determines the current LTV satisfies a liquidation condition and the trader liquidates at least a portion of the basket of digital asset collateral such that the health of the digital asset multiplier loan no longer satisfies the liquidation condition.
(See Hill, [0059] and [0063])



Claim 9
Hill, Hartman, and Morris disclose the limitations of Claim 7.
Hartman and Morris do not teach, however, Hill teaches the system of claim 7, wherein the instructions, when executed by the processor, further implement: a digital asset digital rights manager that determines whether at least a portion of the basket of digital asset collateral satisfies a digital rights condition on a blockchain, the digital asset rights manager receiving digital rights instructions from the borrower, the digital asset rights manager further executing the digital rights instructions by signing a transaction on the blockchain exercising digital rights according to the digital rights instructions.
(See Hill, [0103] and [0039])

Claim 14
Hill, Hartman, and Morris disclose the limitations of Claims 7 and 9.
Hartman and Morris do not teach, however, Hill teaches the system of claim 9, wherein the digital asset digital rights manager requests digital rights instructions from the borrower depending at least in part on the basket of digital asset collateral satisfying the digital rights condition on the blockchain.
(See Hill, [0061])



Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al (U. S. Patent Application Publication No. 20190164221 A1), herein referred to as Hill, in view of Hartman et al (U. S. Patent No. 5960411), herein referred to as Hartman, in view of Morris (morrisinvest.com/blog/2017/4/16/the-brrrr-method-for-real-estate-investing/), herein referred to as Morris, and in further view of Beck (U. S. Patent Application Publication No. 20190173854 A1), herein referred to as Beck,.

Claim 10
Hill, Hartman, and Morris disclose the limitations of Claims 7 and 9.
Hill, Hartman, and Morris do not teach, however, Beck teaches the system of claim 9, wherein the digital rights are voting rights and the digital rights instructions include voting preferences.
(See Beck, [0115] and [0116])
Beck teaches a decentralized information sharing network. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a decentralized information sharing network, as in Beck; to include the Buy, Rehab, Rent, Refinance, and Repeat (BRRR) Method for Real Estate investing using a recursive loan concept, as in Morris; and to include a single click button, as in Hartman, to improve and/or enhance the technology of a multisig digital asset wallet storing collateral for a loan between a borrower and a lender, as in Hill, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide distributed rights management by effectively isolating the roles of publishers, rights managers, and custodians, and that can provide owners with control of how, when, and/or where their information is accessed. Consensus is enforced using a Proof-of-Work (POW) regime to demonstrate that data has been correctly appended to underlying blocks. The POW approach can allow the network protection from malicious behavior where a malicious participant could potentially get control of the network.

Claim 11
Hill, Hartman, and Morris disclose the limitations of Claims 7 and 9.
Hill, Hartman, and Morris do not teach, however, Beck teaches the system of claim 9, wherein the digital rights are staking rights, and the digital asset rights manager periodically adds staking rewards earned according to the digital rights instructions to the basket of digital asset collateral.
(See Beck, [0073] and [0077])
Beck teaches a decentralized information sharing network. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a decentralized information sharing network, as in Beck; to include the Buy, Rehab, Rent, Refinance, and Repeat (BRRR) Method for Real Estate investing using a recursive loan concept, as in Morris; and to include a single click button, as in Hartman, to improve and/or enhance the technology of a multisig digital asset wallet storing collateral for a loan between a borrower and a lender, as in Hill, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a number of different consensus mechanisms, including Proof of Work and Proof of Stake, whereby ledger balances can be used as an incentive to enforce the correct behavior of the network participants charged with maintaining the ledger. By allowing users and integrators to receive tokens and other incentives for activities, it can encourage the growth and success of a network.

Claim 12
Hill, Hartman, and Morris disclose the limitations of Claims 7 and 9.
Hill, Hartman, and Morris do not teach, however, Beck teaches the system of claim 9, wherein the digital rights include authority to operate a masternode and the digital rights instructions include masternode parameters.
(See Beck, [0040]-[0041])
Beck teaches a decentralized information sharing network. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a decentralized information sharing network, as in Beck; to include the Buy, Rehab, Rent, Refinance, and Repeat (BRRR) Method for Real Estate investing using a recursive loan concept, as in Morris; and to include a single click button, as in Hartman, to improve and/or enhance the technology of a multisig digital asset wallet storing collateral for a loan between a borrower and a lender, as in Hill, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide full nodes that incentivize node operators to perform the core consensus functions of running a blockchain and to be a governing hub in some cryptocurrency networks. By having these nodes operated through a nomination and/or voting process, a higher degree of distributed network and data security is provided and makes it much more difficult for malicious participants to take over and control the network.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hill et al (U. S. Patent Application Publication No. 20190164221 A1), herein referred to as Hill, in view of Hartman et al (U. S. Patent No. 5960411), herein referred to as Hartman, in view of Morris (morrisinvest.com/blog/2017/4/16/the-brrrr-method-for-real-estate-investing/), herein referred to as Morris, and in further view of Serrano et al (U. S. Patent Application Publication No. 20180075421 A1), herein referred to as Serrano.

Claim 13
Hill, Hartman, and Morris disclose the limitations of Claim 7.
Hill, Hartman, and Morris do not teach, however, Serrano teaches the system of claim 7, wherein the instructions, when executed by the processor, further implement: a fiat currency storage to supply funds used by the trader to acquire the multiplier digital asset collateral and receive digital asset collateral loan proceeds from the lender.
(See Serrano, FIG. 1 and FIG. 2, and [0016] and [0027])
Serrano teaches loan processing service utilizing a distributed ledger digital asset as collateral. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include loan processing service utilizing a distributed ledger digital asset as collateral, as in Serrano; to include the Buy, Rehab, Rent, Refinance, and Repeat (BRRR) Method for Real Estate investing using a recursive loan concept, as in Morris; and to include a single click button, as in Hartman, to improve and/or enhance the technology of a multisig digital asset wallet storing collateral for a loan between a borrower and a lender, as in Hill, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a loan processing service utilizing a distributed ledger digital asset as collateral to overcome disadvantages of conventional loan processing services, such as high transaction fees and lack of volatility tied to centralized currency systems. Digital asset collateral loans have the ability to use their loan proceeds to purchase more digital assets that can then be used as collateral to repeatedly borrow against. These digital asset collateralized loans have the advantage of not requiring credit history review/approval and are much more easily liquidated than conventional collateral.



Conclusion


































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


James et al (U. S. Patent No. 10373158 B1) – System, Method and Program Product for Modifying a Supply of Stable Value Digital Asset Tokens
James recites a method, system and program product for modifying a supply of stable value digital asset tokens tied to a blockchain.  James is not used as a reference as it does not address managing an automatic digital asset collateral multiplication loan and a series of recursive digital asset collateral loans where each loan in the series provides loan proceeds to acquire digital assets to collateralize the next loan.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 8:00 AM – 4:30 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN CHISM/
Examiner, Art Unit 3692

/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698